PER CURIAM.
We have carefully considered the question whether William Bradley did or did not substantially convert the indebtedness of Bradley Company to himself into preferred stock of that concern. It is almost wholly a question of fact, and one on which Mr. E. H. Childs, the master, and Thaeher, J., have agreed in considered opinions. We do not think it necessary to add anything to their conclusions on the main issue, and agree in rejecting Bradley’s claim.
Whether appellants are entitled to more interest than was allowed them depends on two questions: (1) Whether, under the circumstances above set forth, they can as matter of practice argue the point; and (2) whether they were entitled to any interest at all, if the finding that Bradley converted his credit into stock be accepted.
We pass the first point, mentioning it only because we do not wish to appear as approving the practice, but on the second are of opinion that there should have been no-interest allowance. We think that what was intended, what was agreed to on the insistence of creditors of Bradley Company, and what is shown by the hooks of that concern, is that on February 15, 1918, Bradley converted his whole demand, principal and interest, into preferred stock. If that was not the intent, the undoubted fact that books kept as Bradley wanted them kept show'no mention of interest, and would not balance if they did, cannot be explained. William Bradley died before decision below; his testimony was, to say the least, disregarded in reaching the result on the main case; we think it worth no more on the interest question, which, indeed, seems to us an afterthought.
The receivers, however, having taken no appeal, cannot now object to what we incline to believe they agreed to.
Order affirmed, without costs.